—In an action to recover damages for personal injuries, the third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated January 26, 1993, as, upon reargument, adhered to a prior determination of the same court contained in an order dated March 18, 1992, granting the defendants third-party plaintiffs’ motion for summary judgment on the issues of contribution, common law and contractual indemnification.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the defendants third-party plaintiffs established a prima facie case for summary judgment, and, in response, the appellant did not raise any triable issues of fact, the Supreme Court properly granted the defendants third-party plaintiffs’ motion for summary judgment. Rosenblatt, J. P., Miller, Santucci and Florio, JJ., concur.